DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. This applies to shading. Solid black shading areas are not permitted, expect when used to represent bar graphs or color. See for example, Figures 15-16, 20-21, 49, 51-52, 65-68, 83-85, 90, 112-128. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “defining second hollow” in lines 4-5 which should read “defining a second hollow”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the bias springs” in line 19 which should read “the pair of bias springs”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 recites “a heart” in line 10 which should read “the heart”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the heart-proximate side” in line 12. It is unclear if the heart-proximate side of line 12 refers back to the heart-proximate side of the first clip strut or the second clip strut. For the purposes of examination, the limitation has been interpreted to read “the heart-proximate side of the second clip strut”.
Claim 21 recites “the heart-proximate side” in line 16. It is unclear if the heart-proximate side of line 16 refers back to the heart-proximate side of the first clip strut and/or the second clip strut. For the purposes of examination, the limitation has been interpreted to read “the heart-proximate side of the first and second clip struts”.
Claim 21 recites “the heart-distal side” in line 19. It is unclear if the heart-distal side of line 19 refers back to the heart-distal side of the first clip strut and/or the second clip strut. For the purposes of examination, the limitation has been interpreted to read “the heart-distal side of the first and second clip struts”.
Claim 22 depends from rejected claim 21; therefore, is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson, IV et al. (US 2009/0012545 A1).
Regarding claim 1, Williamson discloses a left atrial appendage (LAA) exclusion system (clamp 10 which may be used to clamp a LAA; [0002]), comprising: an external LAA exclusion clip (clamp 10) comprising a first clip strut (tube 12), a second clip strut (tube 14) separate from the first clip strut (Figs. 1A-1D), and a bias device (urging members 6, 8) comprising first (8) and second (6) spring portions (as urging members are made with superelastic properties; [0054]); and a delivery device (actuation device 80 usable with clamp 10; abstract; Fig. 6) having clip-contacting ends (proximal set of recesses 87b, 87d on proximal legs; Figs. 6A-6B, 6; [0060]), wherein: the first clip strut (12) has a first proximal end (towards 8); the second clip strut (14) has a second proximal end (towards 8) adjacent the first proximal end (Figs. 1A-1B); the first and second clip struts together define a first exterior surface (exterior surface/face of tubes 12, 14 at the proximal end towards 8) and a second exterior surface (exterior surface/face of tubes 12, 14 at the distal end towards 6) opposite the first exterior surface (Figs. 1A-1D); the first spring portion (8) connects the first clip strut (12) to the second clip strut (14) along the first exterior surface (as the urging member 8 connects the proximal faces/surfaces of the tubes 12, 14); the second spring portion (6) connects the first clip strut (12) to the second clip strut (14) along the second exterior surface (as the urging member 6 connects the distal faces/surfaces of the tubes 12, 14; Figs. 1A-1B); the spring portions define therebetween a strut-securing area (interior space between tubes 12, 14 that face each other at the proximal end of the clamp) at the first and second proximal ends; and the clip-contacting ends (87a, 87c; for example, 87b, 87d are shown) are configured to removably connect to the first and second proximal ends of the first and second clip struts through the strut-securing area (wherein at least two of the legs and their recesses thereon connect to the proximal ends of the tubes 12, 14; Figs. 6A-6B, 6).
Regarding claim 2, Williamson discloses wherein: the LAA exclusion clip (10) has a fully closed orientation (Fig. 1B) in which the spring portions comprise a proximal portion with a given width (closed width; Fig. 1D); and the delivery device (80) is configured to separate the first and second clip struts away from one another to a width that is greater than the given width (Fig. 6A).
Regarding claim 3, Williamson discloses wherein: the first and second spring portions (8, 6) have substantially U-shaped proximal portions (Figs. 1A, 1C); and the delivery device (80) is configured to separate the first and second clip struts away from one another physically unimpeded by the proximal portions (Fig. 6).
Regarding claim 8, Williamson discloses wherein: the spring portions define a strut movement volume therebetween (open space between urging members 6, 8); and the delivery device (8) is configured to move the first and second clip struts in the strut movement volume between the spring portions (Figs. 6A-6B).
Regarding claim 9, Williamson discloses wherein the delivery device (80) is configured to releasably hold the first and second clip struts from the first and second proximal ends and move the first and second clip struts within the strut movement volume physically unimpeded by the spring portions (as the device 80 does not physically contact the urging members 6, 8; Figs. 6A-6B, 6).
Regarding claim 10, Williamson discloses wherein: the first (12) and second (14) clip struts and the bias device (14) together have a perpendicular cross-section defining a first maximum diameter (diameter between ends of 6, 8 and 12, 14 when closed; Figs. 1B, 1D or when open Figs. 1A, 1C); and the delivery device (8) comprises a shaft (member 82a or 81a) having a perpendicular cross-section defining a second maximum diameter equal to or smaller than the first maximum diameter (Figs. 6b or 6).
Regarding claim 13, Williamson discloses wherein an entirety of a connection between the clip-contacting ends and the first and second clip struts is contained within the strut-securing area (between the interior space between tubes 12, 14 that face each other at the proximal end of the clamp; Figs. 6A-6B, 6).
Regarding claim 15, Williamson discloses wherein: the first clip strut (12) comprises a first proximal end surface (outer surface of tube 12 towards its proximal end); the second clip strut (14) comprises a second proximal end surface (outer surface of tube 14 towards its proximal end), the first and second proximal end surfaces together defining a connection plane (plane along upper or top surface of tubes 12, 14); and responsive to the clip-contacting ends (recesses 87a, 87c; for example 87b and 87d are shown) being removably connected to the first and second clip struts, only the clip-contacting ends of the delivery device extend past the connection plane (Figs. 6A, 6B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, IV et al. (US 2009/0012545 A1).
Regarding claims 11-12, Williamson does not expressly disclose wherein the first and second maximum diameters are each no greater than 30 French and/or 36 French.
However, Williamson teaches the clip is used for occluding the left atrial appendage of the heart in ether an open surgical procedure or minimally invasive procedure ([0002]) and wherein the diameter of each clip struts (for example, clamping portions 62, 64) is approximately 4 to 5 mm ([0058]). Thus, the maximum outer width of the clip is approximately 8 to 10 mm. Applicant states that the width of the clip of the present invention is between approximately 8 mm and approximately 9.9 mm to fit within a 10 mm thoracoscopic port (30 French) ([0342]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Willamson such that the first and second maximum diameters are each no greater than approximately 30 and/or 36 French i.e. approximately 8 mm, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4-7, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the claim objections discussed above.

Claims 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Williamson, IV et al. (US 2009/0012545 A1), Privitera et al. (US 9,393,023 B2) or Winkler et al. (US 2016/0008001 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 18, which recites, inter alia “a first of the pair of bias springs connects the first clip strut to the second clip strut along the first exterior surface adjacent the first and second proximal ends; a second of the pair of bias springs connects the first clip strut to the second clip strut along the second exterior surface adjacent the first and second proximal ends” and/or the claimed invention of independent claim 21, which recites, inter alia “a first of the pair of bias springs connects the first clip strut to the second clip strut by crossing over from the first clip strut to the second clip strut along an exterior surface of the heart-proximate side adjacent the first and second proximal ends; a second of the pair of bias springs connects the first clip strut to the second clip strut by crossing over from the first clip strut to the second clip strut along an exterior surface of the heart-distal side adjacent the first and second proximal ends”.
Williamson discloses a clip similar to that claimed (see for example the rejection of claim 1 above), but the pairs of bias springs are on opposing sides/ends of the clip struts rather than both being adjacent the first and second proximal ends as claimed. Privitera, similar to the clip of Williamson has spring biased ends on opposing ends of the clip struts rather than the pair being positioned adjacent the proximal ends of the first and second clip struts. Winkler discloses a clip similar to that claimed (Figs. 32-37) with ends of the biasing springs being positioned adjacent one another (Fig. 35); however, at best the ends are adjacent an intermediate section of the clip struts rather than the proximal ends as claimed. The claimed configuration and the specific placement of the biasing pair relative to the first and second clip struts allows for additional movement of the clip, which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771